Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment after final filed 06/02/2021.
Response to Amendment
The affidavit under 37 CFR 1.132 filed 06/02/2021 is sufficient to overcome the rejection of claims 1, 4, 5, 8, 14, 21-23 based upon Kolbel et al. publication.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 14, 21, 22, 23.  Have been amended to recite providing a rest period sufficient to dissolve any remaining gas. The Office agrees the art of record fails to teach or suggest this feature. 
At best, Kassab and Peters disclose continuous flushing.  There is no recognition that the time between flushing is for any purpose, whereas the applicants have specifically recognized the step of resting for a period such that the gas is dissolved significantly reduces the air in a system beyond the typical techniques used in the art. See paragraphs [0060] and Table 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 13, filed 06/02/2021, with respect to the rejection of the claims under Arnault in view of Kolbel et al. have been fully considered and are persuasive.  The affidavits filed 06/02/2021 have been considered and found persuasive.  The prior rejection of claims 1, 4, 5, 14, 21-23 have been withdrawn and the Kolbel publication is no longer considered prior art. 
Applicant’s arguments, see page 13, filed 06/02/2021, with respect to the rejection of the remaining claims under Arnault in view of Kassab and Peter have been fully considered and are persuasive.  The prior rejection of claims 1-23 have been withdrawn.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771